Name: 2008/312/Euratom: Commission Decision of 5 March 2008 establishing the standard document for the supervision and control of shipments of radioactive waste and spent fuel referred to in Council Directive 2006/117/Euratom (notified under document number C(2008) 793)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  deterioration of the environment;  transport policy;  organisation of transport
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/32 COMMISSION DECISION of 5 March 2008 establishing the standard document for the supervision and control of shipments of radioactive waste and spent fuel referred to in Council Directive 2006/117/Euratom (notified under document number C(2008) 793) (2008/312/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Directive 2006/117/Euratom of 20 November 2006 on the supervision and control of shipments of radioactive waste and spent fuel (1), and in particular Article 17(2) thereof, After having obtained the opinion of the Advisory Committee established in accordance with the procedure laid down in Article 21, Whereas: (1) The Commission is required to establish a new standard document to be used for the shipments of radioactive waste and spent fuel within the scope of Directive 2006/117/Euratom. (2) The new standard document is required to apply to shipments of radioactive waste and spent fuel between Member States, as well as to imports into and exports out of the Community of such radioactive waste/spent fuel and to its transit through the Community from a third country to another third country. (3) The measures provided for in this Decision are in line with the opinion of the Advisory Committee established in accordance with the procedure laid down in Article 21, HAS ADOPTED THIS DECISION: Article 1 The standard document set out in the Annex shall be used in respect of any shipments of radioactive waste or spent fuel between Member States or into, out of and through the Community within the scope of Directive 2006/117/Euratom. Article 2 The standard document shall be made available in electronic form, in the format presented by the Commission. Article 3 Member States shall take the measures necessary to comply with this Decision not later than 25 December 2008. Article 4 Commission Decision 93/552/Euratom (2) shall be repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 5 March 2008. For the Commission Andris PIEBALGS Member of the Commission (1) OJ L 337, 5.12.2006, p. 21. (2) JO L 268, 29.10.1993, p. 83. ANNEX Standard document for the supervision and control of shipments of radioactive waste and spent fuel (Council Directive 2006/117/Euratom) General notes Sections A-1 to A-6: to be completed for shipments of radioactive waste. Sections B-1 to B-6: to be completed for shipments of spent fuel (including spent fuel destined for final disposal and as such categorised as waste) Section A-1 or B-1 (Application for authorisation of shipments): to be completed by the applicant, this is the following, depending on the type of the shipment:  the holder in case of a shipment between Member States (type MM) or an export from the Community into a third country (type ME),  the consignee in case of an import into the Community from a third country (type IM),  the person responsible for the shipment in the Member State by which the radioactive waste or spent fuel enters the Community in case of a transit through the Community (type TT). Section A-2 or B-2 (Acknowledgement of receipt of application): to be completed by the relevant competent authorities concerned, which are  depending on the type of the shipment  the competent authorities:  of origin in case of a shipment type MM or ME,  of destination in case of a shipment type IM,  where the shipment first enters the Community in case of a shipment type TT, and all competent authorities of the Member States of transit, if any. Section A-3 or B-3 (Refusal or consent): to be completed by all competent authorities concerned. Section A-4a/A-4b or B-4a/B-4b (Authorisation or refusal of shipment): to be completed by the competent authority responsible for issuing the authorisation, which is  depending on the type of the shipment  the competent authority of:  the Member State of origin in case of shipments type MM and ME shipments,  the Member State of destination in case of type IM shipments, or  the first Member State of transit, where the shipment enters the Community in case of type TT shipments. Section A-5 or B-5 (Description of consignment/List of packages): to be completed by the applicant as referred to in Section A-1 or B-1. Section A-6 or B-6 (Acknowledgement of receipt of shipment): to be completed by the consignee (in case of MM and IM shipments) or the holder (in case of ME shipments) or the person responsible for the shipment (in case of TT shipments). Explanatory notes to each item of the standard document Sections A-1 to A-6 and B-1 to B-6: Definition of a duly completed application: an application for the authorisation of a shipment of radioactive waste or spent fuel is duly completed in accordance with Directive 2006/117/Euratom, if  in case of shipments of radioactive waste  each item of Section A-1, or  in case of shipments of spent fuel  each item of Section B-1, contains the required information, either by ticking the relevant box, deleting (= crossing out) the non-applicable option or filling in the relevant data and values. In case of an application for several shipments, items 8 and 9 may contain estimates. 1. The applicant must duly complete all items 1 to 14. In item 1 tick one of the boxes as applicable to define the type of shipment and fill in the relevant frontier posts in case third countries are concerned in the shipment: (a) tick type MM for shipments between Member States, eventually passing through one or more other Member States or third countries; (b) tick type IM for shipments from a third country to a Member State (= import into the Community), bearing in mind, that the application must include evidence that the consignee has made an arrangement with the holder established in the third country, and which has been accepted by the competent authority of that third country, obliging that holder to take back the radioactive waste or spent fuel where a shipment cannot or may not be completed; (c) tick type ME for shipments from a Member State to a third Country (= export from the Community); or (d) tick type TT for shipments from one third country to another third country passing one or more Member States, bearing in mind that the application must include evidence that the consignee established in the third country has made an arrangement with the holder established in the third country, and accepted by the competent authority of that third country, obliging that holder to take back radioactive waste or spent fuel where a shipment cannot or may not be completed. 2. By ticking the relevant box, the applicant must state clearly whether the application covers only one shipment within a period of time (e.g. 05/2010, 2009 or 2010-2011) or whether the application covers more than one shipment within a period of time, but not more than a period of three years from the date of authorisation. A single application may be sent in respect of more than one shipment, provided the following conditions are met as set out in Article 6(2) of the Directive 2006/117/Euratom: (a) the radioactive waste or spent fuel to which it relates essentially has the same physical, chemical and radioactive characteristics; and (b) the shipments are to be made from the same holder to the same consignee and involve the same competent authorities; and (c) where the shipments involve transit through third countries, such transit is made via the same frontier post of entry to and/or exit from the Community and via the same frontier post(s) of the third country or countries concerned, unless otherwise agreed between the competent authorities concerned. 3. The applicant must fill in the relevant frontier posts in case one or more third countries are concerned in the shipment. These frontier posts must be identical for all shipments covered by the application unless otherwise agreed by the competent authorities. 4. The applicant must fill in his/her trade name, address and contact details. The trade name, also known as a trading name or a business name, is the name which a business trades under for commercial purposes, although its registered, legal name, used for contracts and other formal situations, may be another. The applicant must tick the appropriate box to define his/her function, which is the following, depending on the type of shipment: (a) the holder in case of a shipment between Member States (type MM) or an export from the Community into a third country (type ME); (b) the consignee in case of an import into the Community from a third country (type IM); (c) the person responsible for the shipment in the Member State by which the radioactive waste or spent fuel enters the Community in case of a transit through the Community (type TT). 5. The applicant must fill in the trade name, address and contact details of the location, where the radioactive waste or spent fuel is held before the shipment, which can be different from the address of the applicant. 6. The applicant must fill in the trade name, address and contact details of the consignee. In case of shipment type IM, this information is identical with item 4. 7. The applicant must fill in the trade name, address and contact details of the location, where the radioactive waste or spent fuel will be held after the shipment, which can be different from the address of the consignee. 8. The applicant must complete all fields either by ticking the appropriate box (more than one answer is possible) or filling in the specific characteristics and values of the radioactive waste or spent fuel. These values may be estimates in case of several shipments. 9. The applicant must complete item 9, the values may be estimates. 10. The applicant must tick and define the type of activity giving rise to the radioactive waste or spent fuel and tick the appropriate box(es) or specify any other activity. More than one answer is possible. 11. The applicant must define the purpose of the shipment and tick the appropriate box (only one answer is possible) or specify any other purpose. 12. The applicant must list up, as planned, the different modes of transport foreseen for the shipment (road, rail, sea, air, inland waterway) and add accordingly the relevant point of departure, point of arrival and the planned carrier (if already known). Changes of this schedule at a later point during the application procedure are possible and should be notified to the competent authorities but do not require a new application for approval. 13. The applicant must list up all countries concerned in the shipment, starting with the first Member State or third country where the radioactive waste or spent fuel is held and ending with the last Member State or third country, where it will be held after the completion of the shipment. Should the applicant whish to change the sequential list of countries, a new application is required. 14. The applicant must declare who takes back the radioactive waste or spent fuel in case the shipment(s) cannot take place or if the conditions for shipment cannot be fulfilled. Where the shipment is of type IM or TT, the applicant must attach to the application evidence of an arrangement between the consignee in the Member State or third country of destination and the holder of the radioactive waste or spent fuel in the third country which has been approved by the competent authorities of the third country. Having completed items 1 to 14 the applicant must send the Section 1 of the standard document to the competent authority, which is responsible for issuing the authorisation for the shipment. The competent authority responsible for issuing the shipment authorisation or refusal is the following, depending on the type of the shipment is:  the competent authority of the Member State of origin in case of shipments between Member States (type MM) and exports out of the Community (type ME),  the competent authority of the Member State of destination in case of an import into the Community (type IM),  the competent authority of the first Member State of transit, where the shipment enters the Community in case of a transit through the Community (type TT). The relevant contact data can be retrieved from the electronic communication platform established and maintained by the Commission or from the published list of competent authorities. 15. Immediately upon receipt of the application, the competent authority responsible for issuing the authorisation for the shipment must: (a) enter the registration number at the top of each section of the standard document, starting with Section 1; (b) verify that all items of Section 1 have been duly completed by the applicant; (c) complete item 15 of Section 2 and make sufficient copies of Sections 1, 2 and 3 for each Member State or Country concerned. Third countries of transit are consulted for information only. 16. The competent authority responsible for the authorisation must: (a) complete, as appropriate, item 16 of Section 2 (and 18 of Section 3) for each competent authority of the Member States or Countries concerned as listed in item 13, whose consent is required for the shipment(s) to be authorised; and (b) send the duly completed application (Section 1) together with Section 2  without delay  for consent to each competent authority concerned named in item 16. 17. Item 17 to be completed by the competent authority of the Member State(s) concerned. The date of the application and of receipt must be entered immediately upon receipt of the application. Within 20 days after the date of receipt the competent authority of the Member States concerned must verify, if the application is duly completed (all items 1 to 14 must be completed and no information may be missing; some values may be estimates). Only 17(a) or 17(b) can apply, please delete as applicable. (a) If the competent authority of the Member State(s) of transit, if any, or of destination consider the application not duly completed, they must complete item 17(a), delete item 17(b) and notify their request for missing information to the competent authority responsible for issuing the authorisation (referred to as in item 15). They have to clearly state, which information is missing (fill in or attach document). The competent authority requesting the missing information must send copies of Section 2 to all other competent authorities of the Member States concerned referred to as in item 13 within a period of 20 days from the date of receipt of the application. The relevant contact data can be retrieved from the electronic communication platform established and maintained by the Commission or from the published list of competent authorities. If one Member State concerned considers the application not duly completed, the procedure is stopped. In this case, even if the competent authority of Member State of destination considers the application duly completed, they may not send an acknowledgement of receipt until the requested information has been received and no further request has been sent within 10 days after the receipt of the missing information. This procedure may be repeated until all missing information has been received and no further requests for missing information have been sent. Not later than 10 days after expiry of the 20 days from the receipt of application, if no request for missing information has been received within the 20-day period and if the competent authority of the Member State concerned deems the application duly completed, it must send Section 2 to the competent authority responsible for the authorisation as referred to as in item 15 and copies thereof to all other competent authorities of the Member States concerned as referred to as in item 13. The relevant contact data can be retrieved from the electronic communication platform established and maintained by the Commission or from the published list of competent authorities. Shorter periods of time can be agreed between all competent authorities of the Member States concerned. (b) In order to allow the competent authorities to request missing information within a period of 20 days after the receipt of the application, the competent authority of the Member State of destination must not issue their acknowledgement of receipt before the expiry of the 20 days deadline. Upon expiry of the 20-day deadline, if the competent authority of the Member States of destination consider the application duly completed and if either no other Member States are concerned or no other competent authority concerned requested missing information, it (the competent authority of the Member States of destination) must complete item 17(b). 18. Immediately upon receipt of the acknowledgement of receipt of a duly completed application of the competent authority of the Member State of destination the competent authority responsible for the authorisation must verify if the deadlines have been respected, and complete item 18 of Section 3 for each Member State concerned, as listed in item 13, whose consent is required for the shipment(s) to be authorised. The competent authority concerned must make necessary additional entries in item 18. 19. The competent authority responsible for the authorisation must fill in the general deadline for automatic approval, which applies to all Member States concerned. This expiry date is in general two months after the date of acknowledgement of receipt of the Member State of destination as referred to as in item 17(b). Then the competent authority responsible for the authorisation has to send Section 3 on the consent or refusal to all Member States or Countries concerned. Immediately upon receipt of Section 3, any competent authority concerned must decide if a further period of time is needed to decide upon refusal or consent to the shipment. An additional period of up to one month may be requested by deleting the general deadline in item 19, filling in the new deadline and notifying the extended deadline to all competent authorities concerned. 20. The competent authority concerned must give the application due consideration. Not later than the expiry of the deadline for the automatic approval, the competent authority concerned must complete item 20 and return the original copy of Section 3 (scanned original if sent by e-mail) to the competent authority responsible for issuing the authorisation (as referred to as in item 15). In case consent is refused, reasons must be given and must be based (for Member States of transit) on the relevant national, Community or international legislation applicable to the transport of radioactive material or  for Member States of destination  on relevant legislation applicable to the management of radioactive waste or spent fuel or on relevant national, Community or international legislation applicable to the transport of radioactive material. Any conditions imposed must not be more stringent than those laid down for similar shipments within Member States. Failure to complete and return the standard document by the due time shall be taken as deemed consent to the shipment application, subject to Article 9(2) of Directive 2006/117/Euratom. 21. The competent authority responsible for issuing the shipment authorisation must complete items 21 to 23, when all consents necessary for the shipment have been given by the competent authorities concerned, bearing in mind, that tacit consent is deemed to be given only provided that: (a) the acknowledgement of receipt has been received (at least) from the competent authority of the Member State of destination (as referred to as in item 17(b)); and (b) no request for missing information have been left unanswered; and (c) no reply (neither consent nor refusal) has been received within the applicable deadlines as referred to as in item 19 from the competent authorities concerned. 22. The competent authority referred to as in item 21 must list up or attach, if space provided is not sufficient, all consents (including conditions) and refusals (including reasons) received, if any, from all competent authorities concerned. 23. The competent authority referred to as in item 21 must: (a) complete item 23 bearing in mind that the maximum period of validity for the authorisation is three years and that a single authorisation may cover more than one shipment, where the conditions set out in Article 6(2) of the Directive 2006/117/Euratom are met; (b) send the original of Section 4a to the applicant together with the Sections 1, 4a, 5 and 6; and (c) send copies of Section 4a to all other competent authorities concerned. 24. The competent authority responsible for issuing the shipment authorisation must complete items 24 to 25, if at least one of the competent authorities concerned did not give their consent to the shipment. 25. The competent authority as referred to in item 24 must list up or attach all consents and refusals received, including all conditions and reasons for refusal and send the original copy of Section 4b to the applicant and copies of this section to all other competent authorities concerned. 26. If the shipment(s) has(ve) been authorised and the applicant has received Sections 4a, 5 and 6, he/she must duly complete item 26. In case the application covers several shipments, he/she must make sufficient copies of Section 5 for each shipment. 27. The applicant must tick the appropriate box, indicating whether the authorisation covers a single shipment or several shipments. In case of several shipments, the appropriate serial number must be filled in. 28. Before each shipment the applicant must duly complete item 28 to 30 (even if the authorisation relates to several shipments). In this section, the values must not be estimates! 29. The applicant must duly complete item 29 (list of packages) and indicate at the bottom the total number of packages, the total number of each type of package, the total net mass, the total gross mass and the total activity (GBq) of all packages. If the place provided in the document is not sufficient, please attach a separate list with the information requested. 30. The applicant must complete item 30 (date of dispatch and declaration) before each shipment of radioactive waste of spent fuel (even if the authorisation relates to several shipments). Together with Sections 1 and 4a, Section 5 accompanies the radioactive waste or spent fuel while it is being shipped. The description of consignment and list of packages (Section 5) is then attached to the Section 6 (acknowledgement of receipt). 31. The consignee (in case of MM and IM shipments), the holder (in case of ME shipments) or the person responsible for the shipment (in case of TT shipments) must duly complete items 31 to 35 (36, if applicable); any necessary additions being made by the applicant. However, a consignee located outside the European Community may acknowledge receipt of the radioactive waste or spent fuel by means of a declaration separate from the standard document. 32. The consignee must duly complete the name, address and contact details of the place where the radioactive waste or spent fuel is held after the shipment. 33. The consignee must complete item 33 (as referred to as in item 23) and indicate if the shipment received is the last shipment covered by the authorisation. (a) In cases where the authorisation covers a single shipment of the types MM or IM, the consignee must complete Section 6 within 15 days of receiving the radioactive waste or spent fuel and submit Sections 5 and 6 to the competent authority of the Member State of destination. The competent authority of the Member State of destination then forward copies of Sections 5 and 6 to the other competent authorities concerned (and, where appropriate, the original of these two sections to the competent authority who issued the authorisation). For shipments of the type MM, the competent authority of the Member State of origin must send a copy of the acknowledgement of receipt to the holder. (b) In cases where the authorisation covers a single shipment of type ME or TT the applicant must ensure that the consignee located outside the European Community sends him Section 5 and Section 6 duly completed immediately on receipt of the radioactive waste or spent fuel. Section 6 may be replaced by a declaration on the part of the consignee providing at least the information contained in items 31-36. Within 15 days after receipt of the radioactive waste or spent fuel, the applicant must forward Section 5, Section 6 (if the consignee did not use Section 6, the applicant must complete it) and, where applicable, the consignee's declaration, to the competent authority which issued the authorisation. This authority must then send copies of Sections 5 and 6, and, where applicable, the consignee's declaration, to the other competent authorities concerned. (c) In cases where the authorisation covers several shipments of the types MM or IM, the consignee must complete Section 6 after each shipment (having made several copies of a blank Section 6 for this purpose) and submit this section directly to the competent authority which issued the authorisation. The consignee attaches Section 5 relating to the same shipment. (d) In cases where the authorisation covers several shipments of the types ME or TT the applicant must ensure that after each shipment the consignee located outside the European Communities completes for each shipment a (blank) copy of Section 6 and returns it together with the appropriate Section 5. 34. The consignee must tick not applicable or complete item 34 for shipments of type ME or TT or attach a separate declaration and give the reference to the attachment. 35. The consignee must complete item 35 when the single shipment or all the shipments covered by the authorisation have been carried out. In cases where the authorisation covers several shipments the final acknowledgement of receipt is completed and submitted as if the authorisation were valid for a single shipment only except that: (a) it is stated in item 30 of Section 6 that the shipment in question is the last shipment covered by the authorisation; (b) any declaration made by a consignee located outside the European Communities must state that all the radioactive waste or spent fuel covered by the shipment authorisation has indeed arrived. The consignee must send the Section 6 (acknowledgement of receipt) together with Section 5 depending on the type of shipment to the competent authority of the Member State of destination in case of type MM or IM shipments, or to the applicant as referred to as in item 5 (Section 1) in case of a type ME or TT shipment. To provide an overview, the Section 6 for each of the shipments covered by the authorisation must be attached to the final acknowledgement of receipt. 36. The consignee must tick not applicable or complete item 36 in case of shipments of type ME or TT, or replace it by a separate declaration, referring to the attachment. The applicant must forward Sections 5 and 6 to the authority which issued the authorisation. To provide an overview, the Section 6 for each of the shipments covered by the authorisation must be attached to the final acknowledgement of receipt.